 



Exhibit 10.27.2
DATED 30, August 2005
CALDER AG
-and-
DESALCO LIMITED
-and-
DWEER TECHNOLOGY LTD.
 
 
 
 
First Amendment to the
Distributorship Agreement
relating to
DWEER Products
dated 26 February 2004
 
 
 
 
(CAMPBELLS LOGO) [g12298g12298e01.gif]
     Cayman Islands





--------------------------------------------------------------------------------



 



THIS FIRST AMENDMENT is made on 30, August 2005
BETWEEN:

(1)   Calder AG, a Swiss company, the registered office of which is
Binzenholzstrasse 447, Industrie Nord, Ch-5704 Egliswil, Switzerland
(hereinafter “Calder”); and

(2)   DesalCo Limited, a Cayman Islands company, the registered office of which
is Trafalgar Place, 1428A West Bay Road, Grand Cayman, Cayman Islands
(hereinafter “DesalCo”); and

(3)   DWEER Technology Ltd., a Cayman Islands exempted company, the registered
office of which is c/o Campbell Corporate Services Limited, 4th Floor,
Scotiabank Building, P.O. Box 268GT, Grand Cayman, Cayman Islands (hereinafter
“DWEER-Tech”).

WHEREAS:

(A)   Calder and DesalCo entered into a Distributorship Agreement relating to
DWEER Products dated 26 February 2004 pursuant to which Calder appointed DesalCo
as its exclusive distributor for Products in the Territory (both terms as
defined in the aforesaid Distributorship Agreement) and gave DesalCo the
exclusive right to sell and distribute the Products in the Territory.

(B)   Calder and DesalCo now wish to the amend the Distributorship Agreement to
allow DesalCo to manufacture and sell certain Third-party Components (as defined
below) for use in connection with Legacy Products (as defined below) installed
for use in the Territory.

(C)   DWEER-Tech and DesalCo entered into an Amended and Restated Agreement for
the sale of the business of designing, developing, manufacturing, marketing and
selling DWEER Products and the patents, patent applications and other
intellectual property relating to DWEER Products and Associated Technology dated
24 September 2004 (the “Technology Sale Agreement”) pursuant to which DWEER-Tech
acquired the entire business of designing, developing, manufacturing, marketing
and selling the Products and the Assets (as defined therein), including DWEER
units and all rights and intellectual property in relation to the same and
DesalCo ceased to carry on such business. In the Technology Sale Agreement,
DesalCo agreed, inter alia, not to carry on or be engaged, directly or
indirectly, in any business which is the same as, similar to, or which competes
with the Business (as defined therein) or to use or infringe the Intellectual
Property (as defined therein);





--------------------------------------------------------------------------------



 



(D)   DWEER-Tech has granted Calder all rights to sub-licence the DWEER
Intellectual Property that are necessary to enable Calder to grant to DesalCo
the right to manufacture or procure the manufacture of Third-party Components
for use only in connection with the Legacy Products during the term of the
Calder Distributorship Agreement.

(E)   DWEER-Tech is party to this Agreement for the purposes of consenting to
and agreeing that DesalCo may, notwithstanding the provisions of the Technology
Sale Agreement, during the term of the Distributorship Agreement, manufacture or
procure the manufacture of Legacy Products.

NOW IT IS HEREBY AGREED as follows:-

1.   INTERPRETATION

  1.1   In this Amendment, save where otherwise provided or where the context
otherwise requires or admits, terms and expressions defined in the
Distributorship Agreement shall have the same meaning when used herein and the
following terms and expressions shall have the meaning set out below:

      “Distributorship
Agreement”  
means the Distributorship Agreement relating to DWEER Products dated 26
February 2004 between Calder and DesalCo mentioned in the recitals hereto;

  1.2   In this Amendment, save where otherwise provided or where the context
otherwise requires or admits:

  (a)   references to any law or provision of law shall include a reference to
any law or provision of any law which amends or replaces, or has amended or
replaced, it;     (b)   references to this Amendment or any other agreement or
document shall be construed as a reference to this Amendment as the same may
from time to time be amended, varied or supplemented;

2



--------------------------------------------------------------------------------



 



  (c)   a “clause” or “schedule” is a reference to a clause hereof or schedule
hereto;     (d)   a “sub-clause” is a reference to a sub-clause of the clause in
which the reference appears;     (e)   any word, term or expression (including
defined terms and expressions) that imports any gender shall include all genders
and words and terms (including defined terms and expressions) importing the
singular shall include the plural and vice versa.

  1.3   In this Amendment the headings are inserted for convenience only and
shall not affect the construction hereof.

2.   Amendment       The Distributorship Agreement is hereby amended as
follows:-

  2.1   By adding the following paragraphs to the interpretation clause 1.1 in
alphabetical order:

      “Improvements”  
all improvements, modifications or adaptations to any part of the Technical
Information which might reasonably be of commercial interest to Calder or
DWEER-Tech in the design, manufacture, assembly, use or supply of the Legacy
Products and which may be made or acquired by DesalCo during the term of this
Agreement;
“Legacy Products”  
means the work-exchanger (also called pressure-exchanger) energy-recovery
systems, components and sub-components thereof used for water desalination using
the reverse osmosis process designed by DesalCo or DWEER-Tech and installed in
the Territory as of the date of this Agreement;

3



--------------------------------------------------------------------------------



 



      “Technical Information”  
identifiable technical and commercial information, know-how, experience,
manufacturing techniques, engineering data, specifications of materials and
other technical or commercial information in the possession of Calder relating
to or in respect of or for use with the Legacy Products or Products; whether
stored electronically or otherwise, including without limitation Improvements;
“Third-party Components”  
means all parts comprised within the
Legacy Products excluding the following:

  (a)   All parts made from castings;     (b)   Vessel pistons;     (c)   Check
Valves; and     (d)   pressure vessels manufactured of Duplex Stainless Steels
whether or not the pressure vessels they replace are manufactured of Duplex
Stainless Steels.

  2.2   By amending clause 2.3(c) to read as follows:

  (c)   except as permitted pursuant to Clause 5.10 below, not be concerned or
interested, either directly or indirectly, in the design, manufacture,
distribution, marketing or sale of any goods which compete with the Products;

  2.3   By adding the following clauses after Clause 5.9:

  5.10   During the term of this Agreement, DesalCo may manufacture or procure
the manufacture of and sell Third-party Components for use only in connection
with the Legacy Products.     5.11   Calder may, without accepting any
obligation or in any way committing to do so and provided that DesalCo
reimburses Calder its direct costs in connection therewith, supply DesalCo with
Technical Information for Third-party Components that it has in its possession
or readily available in order to assist DesalCo to manufacture or procure the
manufacture of Third-party Components in accordance with this Agreement, to the
extent that Calder is not under any restriction from supplying such Technical
Information.

4



--------------------------------------------------------------------------------



 



  5.12   Calder and DWEER-Tech shall not have any liability or responsibility in
relation to Third-party Components which DesalCo manufactures or procures the
manufacture of or sells, including any consequential losses arising therefrom.  
  5.13   DesalCo shall not apply the Trade Marks to Third-party Components which
DesalCo manufactures or procures the manufacture of and DesalCo shall not
represent to anyone that Third-party Components which DesalCo manufactures or
procures the manufacture of are supplied by or guaranteed by Calder or
DWEER-Tech or that Calder or DWEER-Tech have any liability or responsibility
therefor.     5.14   DesalCo agrees to maintain secret and confidential all
Technical Information obtained from Calder or DWEER-Tech both pursuant to this
Agreement and prior to and in contemplation of it and all other information that
it may acquire from the Calder or DWEER-Tech in the course of this Agreement, to
use the same exclusively for the purposes of this Agreement, and to disclose the
same only to those of its employees, and Third-party Components manufacturers or
suppliers pursuant to this Agreement (if any) to whom and to the extent that
such disclosure is reasonably necessary for the purposes of this Agreement.    
5.15   The foregoing obligations of clause 5.14 above shall not apply to
Technical Information or other information which:

  5.15.1   Prior to receipt thereof from Calder or DWEER-Tech was in the
possession of DesalCo and at its free disposal provided that the same can
reasonably be shown to be the case from records within the possession or control
of DesalCo;     5.15.2   is subsequently disclosed to DesalCo without any
obligations of confidence by a third party who has not derived it directly or
indirectly from Calder or DWEER-Tech; or

5



--------------------------------------------------------------------------------



 



  5.15.3   is or becomes generally available to the public in the Territory
through no act or default of DesalCo or its agents or employees.

  5.16   Notwithstanding the foregoing, DesalCo shall be entitled to disclose
Technical Information to actual customers or operators of Legacy Products
insofar as such disclosure is reasonably necessary for the use of the Legacy
Products.     5.17   DesalCo shall procure that all its employees and
Third-party Component manufacturers or suppliers pursuant to this Agreement (if
any) who have access to any information to which the obligations of clause 5.14
apply shall be made aware of these obligations and shall further procure that so
far as is reasonably practicable all of such employees and Third-party
Components manufacturers or suppliers shall enter into written undertakings in
favour of Calder to this end in a form previously approved by Calder.     5.18  
DesalCo shall forthwith disclose to Calder and DWEER-Tech in confidence and in
such detail as Calder or DWEER-Tech may reasonably require all Improvements that
it may develop or acquire during the term of this Agreement except in so far as
such disclosure would disclose information derived from and subject to
confidentiality obligations in favour of a third party.     5.19   Improvements
shall be deemed to be part of the Technical Information for the purposes of this
Agreement.     5.20   All Improvements shall be the exclusive property of
DWEER-Tech including all Improvements DesalCo is obliged to disclose to Calder
and DWEER-Tech under clause 5.18 hereof and all intellectual property rights in
respect thereof or arising therefrom shall belong to DWEER-Tech exclusively and
DesalCo undertakes to assign and transfer or procure the assignment and transfer
of all intellectual property rights in respect thereof or arising therefrom to
DWEER-Tech forthwith on request. Improvements (whether or not patentable,
protected by copyright or otherwise protected) may be used by DWEER-Tech and/or
its licensees in any manner including in connection with Products or Legacy
Products.

6



--------------------------------------------------------------------------------



 



  5.21   Pending any assignment under clause 5.20, DWEER-Tech shall have a
non-exclusive irrevocable world-wide royalty-free licence without limit of time
with the right to assign and to grant sub-licences thereunder to use all
Improvements DesalCo is required to disclose to Calder and DWEER-Tech under
clause 5.18 above and to use and exploit all intellectual property rights in
respect thereof owned by DesalCo or any assign or successor in title of DesalCo.
    5.22   Where DesalCo has developed or acquired an Improvement it shall not
publish the same or do anything that might prejudice the validity of any patent
that might subsequently be granted on it until DWEER-Tech has had at least 60
working days from disclosure in writing of all information relating to it to
consider whether patent or other protection should be applied for. DWEER-Tech
shall not publish the same or do anything that might prejudice the validity of
any patent that might subsequently be granted on it until an application for a
patent has been filed by either DWEER-Tech or DesalCo in accordance with this
clause or until it is clear that neither party intends to so file and within
such 60 day period shall notify DesalCo whether it intends to seek any relevant
protection. If so, then this obligation shall continue for such time as may be
reasonably required to prepare and file an application for patent or other
protection. If DWEER-Tech does not within such 60 day period notify DesalCo that
it intends to seek any relevant protection, and if it is agreed with DWEER-Tech
that DesalCo may do so (which agreement DWEER-Tech may withhold in its sole and
absolute discretion), DesalCo may seek patent or other protection (and DesalCo
shall within such 60 day period give DWEER-Tech notice that it wishes to seek
patent or other protection), in which event DWEER-Tech will be subject to the
same obligation not to publish the same or do anything that might prejudice the
validity of any patent that might subsequently be granted on it for such time as
may be reasonably required for DesalCo to prepare and file an application for
patent or other protection.

7



--------------------------------------------------------------------------------



 



  5.23   Subject to the foregoing each party shall be free to apply for patent
protection for any invention not made in whole or in part by an employee of the
others provided however that the specification in support thereof does not
disclose any Technical Information or other information which is confidential to
the others.

  2.4   By amending clause 6.1 to read as follows:

  6.1   Except as provided by clauses 5.14 to 5.17 (inclusive) above and clauses
6.3 and 6.4 below, DesalCo and any Affiliate thereof shall at all times during
the continuance of this Agreement and thereafter:

  (a)   use its best endeavours to keep all Restricted Information (as defined
below) confidential and accordingly shall not disclose any Restricted
Information to any other person; and     (b)   not use any Restricted
Information for any purpose other than the performance of its obligations under
this Agreement or any other agreement for the sale of the Products.

3.   RESTATEMENT OF THE DISTRIBUTORSHIP AGREEMENT       DesalCo and Calder agree
that following execution of this First Amendment, they shall execute, in
duplicate, a document in the form of the Amended and Restated Distributorship
Agreement attached as Schedule 1 to this Agreement incorporating the amendments
to the Distributorship Agreement agreed pursuant to this First Amendment and
that, henceforth, the provisions of the Amended and Restated Distributorship
Agreement shall govern and apply wherever the provisions of thereof differ in
any way from the provisions of the Distributorship Agreement. Save as expressly
varied by the provisions of this First Amendment, the Distributorship Agreement
shall continue in full force and effect.   4.   TECHNOLOGY SALE AGREEMENT

  4.1   DWEER-Tech consents to and agrees that DesalCo may, during the term of
the Distributorship Agreement, manufacture or procure the manufacture of and
sell Third-party Components for use only in connection with the Legacy Products
subject to and in accordance with the terms of the Distributorship Agreement as

8



--------------------------------------------------------------------------------



 



      amended hereby notwithstanding the provisions of the Technology Sale
Agreement, and any provisions of the Technology Sale Agreement prohibiting the
same are hereby suspended for the term of the Distributorship Agreement. Such
suspension shall be without prejudice to the remaining provisions of the
Technology Sale Agreement which shall continue in full force and effect without
any variation or amendment thereto and, furthermore, upon the termination of the
Distributorship Agreement, the provisions of the Technology Sale Agreement that
are hereby suspended shall revive and apply as if this Agreement had not been
entered into.     4.2   In consideration of DWEER-Tech’s consent and agreement
as set out in the immediately preceding clause, the parties hereto agree that
the covenants and agreements contained in clauses 2.3 and 5.14 to 5.19
(inclusive) of the Distributorship Agreement as amended by this Agreement may be
directly enforced by DWEER-Tech and its successors and assigns.

5.   MISCELLANEOUS PROVISIONS

  5.1   Nothing in this Amendment shall create or be deemed to create a
partnership or relationship of principal and agent or employer and employee
between the parties.     5.2   This Amendment together with the Distributorship
Agreement, and the Technology Sale Agreement contain the entire agreement
between the parties with respect to the subject matter hereof, supersede all
previous agreements and understandings between the parties with respect hereto,
and may not be modified except by an instrument in writing signed by the duly
authorised representatives of the parties.     5.3   Each party acknowledges
that in entering into this Amendment it does not do so on the basis of, and does
not rely on, any representation, warranty or other provision except as expressly
provided herein, and all conditions, warranties, or other terms implied by
statute or common law are hereby excluded to the fullest extent permitted by
law.



9



--------------------------------------------------------------------------------



 



  5.4   If any provision of this Amendment or any agreement entered into
pursuant hereto is or becomes illegal, invalid or unenforceable in any
jurisdiction, that shall not affect:-

  (a)   the validity or enforceability in that jurisdiction of any other
provision of this Amendment or such other agreement; or     (b)   the validity
or enforceability in other jurisdictions of that or any other provision of this
Amendment or such other agreement.

  5.5   DesalCo agrees to pay DWEER-Tech’s and Calder’s reasonable legal fees
and disbursements in connection with this First Amendment to the Distributorship
Agreement and the preparation thereof and all consequential amendments required
to the Technology Licence to permit and enable this First Amendment to the
Distributorship Agreement.

6.   JURISDICTION       This Amendment shall be governed by and construed in all
respects in accordance with the laws of the Cayman Islands and each party hereby
submits to the non-exclusive jurisdiction of the Cayman Islands Courts.   7.  
NOTICES       All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be served by delivering the same
by hand or by sending the same by facsimile or reputable courier service and
shall be deemed given, if sent by hand, when delivered, if sent by facsimile,
upon the date stated in the transmission report or, if sent by courier service,
on delivery by the relevant courier service, in each case, to the address set
out below or such other address as is notified by the relevant person from time
to time, provided that a notice given in accordance with the above but received
on a non-working day or after business hours in the place of receipt shall only
be deemed to be given on the next working day in that place:

  7.1   if to Calder:

Binzenholzstrasse 447, Industrie Nord
CH-5704 Egliswil
Switzerland
Attention: President
Facsimile No:+(41) 62 769 60 70

  7.2   if to DesalCo:
        Trafalgar Place
1428A West Bay Road
Grand Cayman, Cayman Islands
Attention: President
Facsimile No:+1 (345) 949-2957



  7.3   if to DWEER-Tech:
        48 Par-la-Ville Road, Suite 1231
Hamilton HM 11, Bermuda
Facsimile No:+1 (441) 292-2024


10



--------------------------------------------------------------------------------



 



Schedule 1
Amended and Restated Distributorship Agreement

11



--------------------------------------------------------------------------------



 



AS WITNESS whereof the parties have hereto set their hands the day and year
first before written.

             
SIGNED FOR AND ON BEHALF OF
    )      
DESALCO LIMITED by
    )      
 
    )      
in the presence of:
    )     /s/ Frederick W. McTaggart
 
           
 
          Frederick W. McTaggart, Director
 
           
/s/ Kenneth Crowley               
           
Witness
           
Witness name: Kenneth Crowley
           
Address: P.O. Box 114GT Grand Cayman
           
Occupation: Engineer
           
 
           
SIGNED FOR AND ON BEHALF OF
    )      
CALDER AG by
    )      
Ernst Kündig, Director and President
    )      
in the presence of:
    )     /s/ Ernst Kündig
 
           
 
          Ernst Kündig, Director and President
 
           
Tanja Keses                    
           
Witness
           
Witness name: Tanja Keses
           
Address: Weihesweg AG, CH-550R Hunzehschwil
           
Occupation: Company Secretary
           
 
           
SIGNED FOR AND ON BEHALF OF
    )      
DWEER TECHNOLOGY LTD. by
    )      
Dr. William T. Andrews, Managing Director
    )      
in the presence of:
    )     /s/ Dr. William T. Andrews
 
           
 
          Dr. William T. Andrews, Managing Director
 
           
Derek Woolley                    
           
Witness
           
Witness name: Derek Woolley
           
Address: 9 Happy Talk Drive
                  Paget Bermuda
           
Occupation: Engineer
           

12